Citation Nr: 0948651	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  09-08 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for erectile 
dysfunction, to include as residual of Agent Orange exposure 
in service.

4.  Entitlement to a compensable disability rating for a scar 
of the left leg as the service-connected residual of a shell 
fragment wound (SFW) during service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION


The Veteran's active military service extended from August 
1965 to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veteran Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee that, in part, denied service 
connection for the disabilities indicated on the cover sheet 
as well as an increased disability rating for the Veteran's 
service-connected scar.  

Claims for service connection for PTSD may encompass claims 
for service connection for all diagnosed psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  
Accordingly, the Board has rephrased the issue above to 
comply with the Court's holding.  

In November 2009, the appellant testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of his testimony is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to an increased disability rating 
for the Veteran's service-connected SFW residuals, including 
a scar, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma during active 
service in the form of weapons fire during combat.

2.  The Veteran has a current hearing loss disability, which 
cannot be reasonably disassociated from the Veteran's combat 
noise exposure.

3.  There is no current diagnosis of PTSD or any other 
psychiatric disability.

4.  There is no medical evidence linking any current erectile 
dysfunction disability to active military service or to Agent 
Orange exposure during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002);  38 C.F.R. § 3.303 (2009).  

2.  The criteria for service connection for a psychiatric 
disability, to include PTSD, have not been met.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2009).  

3.  The criteria for service connection for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 101(16), 1110, 
1116, 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 
3.309(e) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated March 2007.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence, as well as with notification of 
the laws regarding degrees of disability and effective dates.  

VA has obtained service treatment records, VA treatment 
records, assisted the appellant in obtaining evidence, 
afforded him a physical examinations, and afforded him the 
opportunity to present hearing testimony, statements and 
evidence.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
appellant's claims file and he has not contended otherwise.

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

At the November 2009 hearing, the Veteran specifically waived 
any error in the content or timing of the required notice.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision at this time.

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990). 

A.  Hearing Loss

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009). 

The Veteran claims entitlement to service connection for 
bilateral hearing loss.  He claims that he incurred acoustic 
trauma in the form of noise exposure to weapons fire during 
active service.  He has testified that he has perceived an 
increasing amount of hearing loss beginning with this noise 
exposure during service and continuing to the present.  

The evidence of record shows that the Veteran was awarded the 
Combat Infantryman's Badge and the Purple Heart.  
Accordingly, the Board finds as fact that the Veteran served 
in combat and was exposed to acoustic trauma in the form of 
weapons fire during this service.  





In May 2007, a VA audiology Compensation and Pension 
examination of the Veteran was conducted.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
40
40
LEFT
25
35
60
65
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 90 percent in the left ear.  
The Veteran has a current bilateral hearing loss disability 
within the criteria of 38 C.F.R. § 3.385 based on these 
examination results. 

The medical opinion at the conclusion of the May 2007 a VA 
audiology Compensation and Pension examination states that 
the claims file was reviewed and that the Veteran's 
separation audiogram showed hearing within normal limits and 
accordingly "it is not likely that hearing loss was a result 
of military noise exposure."  

The Veteran separated from active service in August 1967.  
During this period of time, service department audiological 
examinations were conducted using American Standards 
Association (ASA) units of measurement.  Current audiological 
examination standards use International Standards 
Organization (ISO) units of measurement.  The Board has 
converted all audiology data reported in ASA units on the 
Veteran's separation examination report to ISO units below.

Audiogram data on the July 1967 separation examination report 
reveals pure tone thresholds, in decibels and converted to 
ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
/
10
LEFT
15
10
15
/
5

The threshold for normal hearing is from 0 to 20 dB, with 
higher threshold levels indicating a degree of hearing loss.  
See, Hensley v. Brown 5 Vet. App. 155, 157 (1993).

The Veteran's entrance examination report is not of record.  
Without this audiogram data it is not possible to determine 
if the Veteran's hearing thresholds become worse, albeit, 
still within normal limits during service.  

Veterans are considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § Sec. 3.304(b) (2009).  

Without evidence to the contrary, the Board must accept that 
the Veteran entered service with normal hearing with 
threshold levels around "0" for each hertz level.  If such 
is the case, the threshold levels noted in the separation 
examination above show a shift with his hearing becoming 
worse, but still within normal limits during service.

The Veteran was exposed to acoustic trauma during combat.  He 
has testified that he noticed a decrease in his hearing after 
this exposure, that his hearing has deteriorated 
progressively, and he now has a current hearing loss 
disability.  The Veteran is competent to testify to symptoms 
such as a perceived decrease in the ability to hear.  

While the 2007 VA medical opinion indicates the Veteran's 
hearing loss is not related to service, it did not consider 
the Veteran's converted audiogram results from the separation 
examination report; did not specifically address the acoustic 
trauma experienced by the Veteran; did not note that there 
appears to have been a decrease in the Veteran's hearing 
during service; did not provide the likely etiology of the 
Veteran's current hearing loss; and did not provide any 
rationale for the negative opinion other than the fact that 
the Veteran's hearing at discharge did not meet the criteria 
for a VA-cognizable hearing loss disability.  Accordingly, 
the Board assigns little probative value to the report.  
Resolving all doubt in the Veteran's favor, the evidence 
supports the Veteran's claim and service connection for 
bilateral hearing loss is warranted.

B.  Psychiatric Disorder

Claims for service connection for PTSD may encompass claims 
for service connection for all diagnosed psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  

In February 2007, the Veteran submitted a claim for service 
connection for PTSD.  He merely indicated his desire to claim 
service connection for this disability on a VA Form 21-526.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  The following provisions apply to claims 
for service connection of PTSD diagnosed during service or 
based on specified in-service stressors: (1) If the evidence 
establishes a diagnosis of posttraumatic stress disorder 
during service and the claimed stressor is related to that 
service, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor; (2) If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor  is consistent with the circumstances, 
conditions, and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) & 
(2) (2009).

Service department records establish that the Veteran served 
in combat.  His testimony alone is therefore sufficient to 
establish the occurrence of the claimed stressors.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Since he engaged in combat, 
and his stressors are consistent with combat, his lay 
testimony regarding stressors will be accepted as conclusive 
evidence of the presence of in-service stressors.  38 U.S.C.A 
1154(b); 38 C.F.R. § 3.304(f).  

There is no evidence of record showing that the Veteran has 
ever been diagnosed with PTSD or any other psychiatric 
disability.  There is no evidence in the service treatment 
records that the Veteran ever had complaints of, or treatment 
for any psychiatric disability during active service.  
Clinical psychiatric evaluation of the Veteran was normal on 
separation examination in July 1967.

VA outpatient treatment records reveal negative results for 
PTSD screening in May 2006.  An August 2006 treatment record 
reveals that the he was psychiatrically stable.  

In May 2007, a VA psychiatric Compensation and Pension 
examination of the Veteran was conducted.  The Veteran 
reported distressing recollections about his time in Vietnam 
approximately 5 times a year and he has only had 4 nightmares 
about his combat service in Vietnam since returning from 
Vietnam over 4 decades earlier,  The examiner's diagnosis was 
that the Veteran did not meet the criteria for the diagnosis 
of any Axis I psychiatric disability.

At the November 2009 hearing, the Veteran did not indicate 
that he had ever been diagnosed with, or sought treatment 
for, any psychiatric disability.  

The evidence is against the Veteran claim for a psychiatric 
disability, to include PTSD.  Simply put, there is no 
evidence that the Veteran has, or had every had, any 
psychiatric disability.  In the absence of proof of present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).   The preponderance 
of the evidence is against the claim for service connection 
for a psychiatric disorder, to include PTSD; there is no 
doubt to be resolved; and service connection is not 
warranted.
C.  Erectile Dysfunction

The Veteran asserts that he has erectile dysfunction as a 
result of his military service.  He asserts that he has had 
this since his return from Vietnam.  In its adjudication of 
the issue, the RO considered whether the claimed disability 
was a result of exposure to Agent Orange during service.  

If a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for the 
following disorders: AL amyloidosis; chloracne or other 
acneform disease consistent with chloracne; type 2 diabetes;  
Hodgkin's disease; Chronic lymphocytic leukemia (CLL); 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of Sec. 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e) (2009).

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service." 38 U.S.C.A. §  1116(f) (West 2002).  
The evidence of record reveals that the Veteran served in 
combat in Vietnam during the requisite period.  Accordingly, 
he is presumed to have been exposed to Agent Orange during 
active service.  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d)  are also not satisfied, then the veteran's claim 
shall fail.  338 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d), (2002). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for abnormal sperm 
characteristics and infertility or neurobehavioral disorders 
(cognitive and neuropsychiatric);   See Notice, 72 Fed.Reg. 
32395-407 (June 12, 2007).  

Notwithstanding, a veteran may establish service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  The court has specifically held 
that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

A January 2007 VA treatment record reveals that the Veteran 
reported complaints of erectile dysfunction since his return 
from Vietnam.  He indicated that it had been ongoing for 40 
years and that he never sought treatment for it.  The 
assessment included erectile dysfunction.  At the May 2007 VA 
psychiatric examination, the Veteran indicated a similar 
history of erectile dysfunction, which he said, dated back to 
service.  However, on closer questioning he indicated that 
his complaints of erectile dysfunction were more 
"psychological (desire), than a physiological problem."  In 
addition, the examination reported indicated that the Veteran 
was still married to his first wife of 39 years and that he 
had three sons.  

Erectile dysfunction is not a disability which warrants 
service connection on a presumptive basis due to exposure to 
Agent Orange.  While the Veteran is competent to report 
having symptoms of this disability, the evidence of record 
dose not reveal the presence of a diagnosed physical 
disability.  To the extent that VA treatment records note a 
diagnosis of erectile dysfunction they do not link the 
disability to active military service, or exposure to Agent 
Orange during service.  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The 
preponderance of the evidence is against the claim for 
service connection for erectile dysfunction, to include as 
residual of Agent Orange exposure in service; there is no 
doubt to be resolved; and service connection is not 
warranted.  




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for a psychiatric disorder, to include 
PTSD, is denied.

Service connection for erectile dysfunction, to include as 
residual of Agent Orange exposure in service, is denied.


REMAND

The Veteran claims entitlement to a compensable disability 
rating for a scar of the left leg as a residual of a SFW.  At 
the November 2009 hearing, he testified that his scar was 
worse than indicated on the May 2007 VA examination report.  
He indicated symptoms of pain and itching associated with the 
scar.  

Another VA examination of the Veteran is required to obtain 
the medical evidence necessary to rate the Veteran's service-
connected scar disability.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
necessary.)

1.  The Veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his 
residual scar or any left leg disability, 
from January 2006 to the present.  
Subsequently, and after securing the 
proper authorizations where necessary, 
obtain all VA records and other records 
of treatment from all the sources listed 
by the veteran, which are not already on 
file.  

2.  Schedule the Veteran for an 
examination for scars.  The report of 
examination should include a detailed 
account of all manifestations of residual 
SFW scars of the left leg found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should indicate if the Veteran's scars 
are:  superficial, unstable, or painful, 
as well as the total number of scars of 
the left leg and their size.  If the 
examiner determines that there is 
additional disability such as functional 
impairment of the Veteran's left leg 
resulting from the residuals of a service-
connected SFW, the Veteran should be 
scheduled for an appropriate examination.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for all conclusions 
reached.

3.  Following completion of the above, 
readjudicate the Veteran's claim for 
entitlement to an increased (compensable) 
rating for a scar of the left leg.   If 
the benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


